THOMAS, Justice.
This is a companion case to Perry v. Perkins, 73 Idaho 4, 245 P.2d 405, arising out of the same accident. The same questions raised by this appeal were raised in and disposed of in the companion case.
Upon the authority of that case, decided this day, the judgment of dismissal in the instant case is reversed, with instructions to the lower court to reinstate the case and permit the appellants to file the amended complaint.
Costs to appellants.
GIVENS, C. J., and PORTER, J., concur.
TAYLOR and KEETON, JJ., dissent.